Citation Nr: 1534303	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for low back pain to include spinal stenosis; bilateral hearing loss; and tinnitus was denied therein.  The Veteran timely appealed each of these determinations.  In January 2012, the Board denied service connection for bilateral hearing loss and tinnitus.  These issues accordingly are no longer part of this matter.  With respect to the issue of low back pain to include spinal stenosis, the Board recharacterized it as one of a low back disability in January 2012.  The Board then remanded it for additional development.  

In October 2013, the Board once again remanded that issue for additional development.  Additional pertinent evidence was received following the last adjudication of this matter via a supplemental statement of the case in March 2014.  To the extent that it is not duplicative of pertinent evidence previously received, the Veteran's representative waived the right to have the agency of original jurisdiction (AOJ), which here is the RO, conduct the initial review of it in an April 2015 Post-Remand Brief.  38 C.F.R. § 20.1304(c) (2014).  As such, the Board has reviewed the Veteran's entire paper electronic claims file.  (There no longer is a paper claims file, as the contents thereof have been scanned into electronic format.)  This review unfortunately shows that additional development still is required.  This matter accordingly is REMANDED for a third time.


REMAND

Although the delay entailed by another remand is regrettable, Board adjudication of the Veteran's claim of entitlement to service connection for a low back disability cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

The duty to assist requires that any VA medical examination or opinion provided be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy means that the Board can perform a fully informed adjudication.  Id.  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

In its January 2012 remand, the Board determined that the VA medical opinion rendered as part of an August 2009 examination was inadequate.  The Board similarly determined in its October 2013 remand that the VA medical opinion rendered as part of a February 2012 examination was inadequate.  The remand directives thus included the provision of a third VA medical opinion.  Specifically, an opinion was to be rendered regarding whether it is at least as likely as not that the Veteran's current low back disability had its clinical onset during his service or is otherwise related to his service.  To ensure the adequacy of this opinion, the rationale was to address the Veteran's in-service complaints about, and receipt of, treatment for his low back in 1965, to include due to lifting.  His reports of experiencing back symptoms ever since, and post-service treatment records, also were to be addressed.

The third VA medical opinion was rendered in January 2014, by the same individual who conducted the examination and rendered the opinion in February 2012.  Once again, the opinion was that the Veteran's low back disability was less likely as not incurred in or caused by his service.  It was indicated for rationale that service treatment records document mild paravertebral myospasm that resolved.  Myospasms then were discussed, following which the conclusion that they do not cause, progress to, or result in degenerative disc disease was presented.  The Veteran's current low back disability finally was attributed to normal wear and tear, obesity, and extensive lifting on the job for over 22 years after his discharge.

Just like in October 2013, the Board notes that the Veteran has the right to substantial but not strict compliance with remand directives.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, there has not been even substantial compliance.  The rationale included discussion of the Veteran's August 1965 in-service complaints about and receipt of treatment for his low back.  Yet there was no discussion of his July 1965 complaints, which were the result of lifting.  There also was no discussion of his reports of experiencing low back symptoms ever since service or of post-service treatment records.  Why the Veteran's current low back disability is attributable to normal wear and tear, obesity, and extensive lifting on the job for over 22 years after his discharge finally was not explained.  Another medical opinion is needed for these reasons.

Given the above, a REMAND is directed for the following:

1.  Arrange for the Veteran to undergo a VA medical examination regarding his low back disability.  The examiner shall be a qualified medical professional without prior involvement in this matter.  This examiner shall review the electronic claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests shall be performed, the results of which shall be set forth in the report.  A diagnosis or diagnoses then shall be rendered.

An opinion thereafter shall be rendered by the examiner in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability had its onset during, or otherwise is related to, his service.  A clear and full rationale for this opinion (explanation of why and how it was reached) shall be provided in the report.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  

As such, service treatment records showing the Veteran's in-service complaints about, and receipt of, treatment for his low back in July 1965 due to lifting as well as in August 1965 therefore shall be addressed.  His reports of experiencing low back symptoms ever since service also shall be addressed.  Finally, the previous VA medical opinions and post-service treatment records shall be addressed.  Failure to address these points will necessitate a fourth remand.  If an opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for a low back disability.  Issue a rating decision if the determination made is favorable to him.  If the determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the decision made.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).  

